Citation Nr: 0008191	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-10 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for disability of the 
thoracic spine and disability of the lumbar spine.

Entitlement to a compensable evaluation for postoperative 
residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to June 
1963.

This appeal arises from determinations by the regional office 
denying service connection for disabilities of the thoracic 
and lumbar spines, and for a compensable evaluation for 
residuals of surgical repair of a right inguinal hernia.  

The Board remanded this case in May 1999 to afford the 
veteran a travel board hearing.  The veteran testified at a 
hearing before the Board sitting at Los Angeles, California, 
in July 1999.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  A chronic disability of the lumbar or thoracic spine was 
not present in service, and such disabilities were first 
manifested many years after discharge from service.

3.  Such disabilities have not been medically shown to be 
related to any injury or disease incurred in service.

4.  The veteran has had surgical repair of a right inguinal 
hernia on at least two occasions; a January 1998 Department 
of Veterans Affairs (VA) examination showed a small bulge on 
the right side that was painful, but easily reducible.

CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for entitlement to service connection for chronic 
disability of the thoracic spine or chronic disability of the 
lumbar spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The criteria for a rating of 10 percent, but not higher, 
for residuals of surgical repair of right inguinal hernia 
have been approximated.  38 U.S.C.A. §§ 1155. 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.42, 4.59, Part 4, 
Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a small, reducible hernia 
that causes pain and discomfort.  He also contends that he 
injured his back in service, and that he currently has 
disability in the thoracic and lumbar spine that is traceable 
to the injury in service.

Background

In November 1962, the veteran complained of pain in the 
thoracic and lumbar spine.  He received treatment, including 
heat and wintergreen.  In early December 1962, he was 
referred for X-rays of the thoracic and lumbar spine when he 
complained of pain across his back the previous day.  A 
history of a recent automobile accident was noted.  X-rays of 
the lumbar and thoracic spine were interpreted as showing 
some height changes in the 9th through 11th thoracic 
vertebral bodies, without wedging, thought to be residuals of 
some old trauma to the lower thoracic spine.  Further 
evaluation was recommended in order to rule out a 
superimposed acute injury.  Thereafter, the service medical 
records are negative for any complaints, findings, or 
diagnoses indicative of disability of the thoracic or lumbar 
spine.  On examination for discharge from service in June 
1963, a report of medical history showed no complaints 
indicative of arthritis, or bone, joint, or other deformity.  
Physical examination of the spine, and upper and lower 
extremities was reportedly normal.  A right ingiunal hernia 
was noted. 

A claim for service connection for residuals of a hernia 
repair was received from the veteran in September 1964.  In a 
rating action in December 1964, the regional office granted 
service connection for postoperative residuals of a hernia 
repair, evaluated at zero percent disabling.

In September 1971, the veteran was hospitalized for repair of 
a recurrent right inguinal hernia, with a history of surgical 
repair in service.  There were no complaints, history, 
findings, or diagnoses of a disability of the lumbar or 
thoracic spine.  Physical examination, aside from the hernia, 
was essentially normal.

On a VA examination in January 1982, the veteran mentioned 
treatment for a hernia in 1981, and did not otherwise mention 
any disability or complaints relating to the thoracic or 
lumbar spine.

In November 1997, the veteran submitted a claim for service 
connection for residuals of a back injury and for an 
increased rating for a right inguinal hernia.

The veteran was hospitalized in September 1997 after 
complaining about a recurrence of bilateral inguinal hernias.  
A surgical procedure was performed which repaired a left 
inguinal hernia.  The surgeon indicated that surgical 
observation and examination showed no evidence of a 
recurrence of the right inguinal hernia.

VA outpatient treatment reports in October 1997 show 
complaints of neck and lower back pain of many years' 
duration.  The veteran reported that he had injured his head 
about 15 years previously.  Clinical studies showed disc 
degeneration in the cervical spine.  There were also some 
physical signs of low back pain with radiculopathy.  These, 
and subsequent clinical reports, do not mention any link 
between the current disability of the thoracic or lumbar 
spine and service.

On a VA examination in January 1998, the veteran complained 
of a burning-type pain in the area of the hernia repairs.  He 
stated he was not wearing any sort of support device.  On 
physical examination, there were well-healed, nontender, 
nonadherent scars in the inguinal area.  There was no 
palpable hernia on the right or left over the femoral canal.  
When the examiner placed his finger in the inguinal canal on 
the right side, and the veteran coughed, there was a slight 
impulse felt.  The veteran complained of pain, and when he 
coughed again, a small bulge was easily palpated on the 
right.  There was no evidence of a recurrent hernia on the 
left side.  The diagnostic impression was repair of right 
inguinal hernias.  The examiner stated that there was 
clinical evidence of an early recurrence of a hernia very 
high up on the right side where previous repairs had been 
performed.  

At a hearing before the Board sitting at Los Angeles, 
California in July 1999, the veteran stated that he did not 
wear a truss or belt currently.  He had some discomfort in 
the right inguinal area.  He had had no treatment for his 
back immediately after service, and the first treatment for a 
back condition occurred around 1970.

Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, Supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of the necessity depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91-93 
(1993).

If a claim is not well grounded, the appeal must fail with 
respect to it, and there is no duty to assist the claimant 
further in the development of facts pertinent to the claim.  
Struck v. Brown, 9 Vet. App. 145, 146 (1996).  In order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the service medical records show the veteran 
complained of pain in the lumbar and thoracic spine in 
November and December 1962, with some notation of a recent 
automobile accident.  X-rays of the thoracic and lumbar spine 
showed some abnormality in the thoracic spine suggestive of 
old trauma, but not apparently associated with his current 
complaints.  The x-rays were otherwise negative for any 
degenerative changes or other abnormalities.  In any event, 
the remainder of the service medical records, including the 
examination for discharge from service in June 1963, showed 
no complaints, findings, or diagnoses indicative of chronic 
disability of the lumbar spine or thoracic spine.  Further, 
the medical records for several years after discharge from 
service were also negative for any complaints, findings, or 
diagnoses indicative of any disability of the thoracic spine 
or lumbar spine.  The complaints of pain in the thoracic and 
lumbar spine treated in service must be considered to have 
been acute and transitory in nature.

The first documented manifestations of chronic disability of 
the lower spine occurred in 1997, approximately 34 years 
after discharge from service.  Even assuming that some 
disability was present somewhat earlier, the available 
medical records fail to link any current disability of the 
thoracic or lumbar spine which may be present to the 
veteran's service, a disability treated in service, or any 
incident in service.

On appeal, and at his hearing, the veteran has argued that he 
currently has disability of the thoracic and lumbar spine 
which is due to an injury in service.  Although the veteran 
as a lay person is competent under the law to describe 
symptoms he has seen or experienced, he is not competent to 
render a diagnosis, or to offer a medical opinion attributing 
a disability to service, or to any incident that occurred in 
service, as this requires medical expertise.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995), Grottveit v. Brown, supra.  
In essence, the present record does not provide any medical 
opinion or medical evidence linking any present disability of 
the thoracic or lumbar spine to the veteran's service, any 
disability treated in service, or any incident that occurred 
during service.  Also, there is no continuity or chronicity 
of any complaints in service and after service.  See 
38 C.F.R. § 3.303.  Consequently, claims for service 
connection for disability of the thoracic spine and 
disability of the lumbar spine are not well grounded, and are 
denied. 

A veteran's assertion of increase in severity of the service-
connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill its statutory duty to assist 
under 38 U.S.C.A. § 5107, because it is a new claim and not a 
reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 732 
(1992).  The veteran's medical history, current clinical 
manifestations, and disability due to pain and weakness has 
been reviewed in the context of all applicable regulations.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment in earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.

Under Diagnostic Code 7338, a 30 percent evaluation will be 
assigned for an inguinal hernia where the hernia is small, 
postoperative, recurrent, or unoperated irremediable, not 
well-supported by truss or not readily reducible.  A 10 
percent evaluation will be assigned where there is 
postoperative recurrent hernia, but it is readily reducible 
and well supported by truss or belt.  A zero percent 
evaluation will be assigned where the hernia has not been 
operated on, but is remediable, or where it is small, 
reducible, or without true hernia protrusion. 

In this case, the veteran has had surgical repair of a right 
inguinal hernia on at least two different occasions.  In 
1997, he underwent surgery for bilateral hernias.  A left 
inguinal hernia was found and treated, but that surgeon found 
no evidence of a recurrence of the right inguinal hernia. 

However, on a VA examination in January 1998, the examiner 
felt a slight impulse in the right inguinal area when the 
veteran first coughed.  When he coughed again, there was some 
pain, and a small bulge was easily palpated.  The examiner 
concluded that there was clinical evidence of an early 
recurrence of the right inguinal hernia, very high up on the 
right side.

Under the circumstances, there is evidence that the veteran 
now approximates the criteria for a 10 percent rating for a 
right inguinal hernia, but that he does not meet the criteria 
for a higher rating.  In essence, the veteran has had a 
postoperative recurrence of his right inguinal hernia which 
is small and readily reducible.  The veteran does not wear a 
truss or belt, and evidently, such small hernia would be well 
supported by a truss or belt.  As the veteran has had 
multiple surgical procedures involving the right inguinal 
area, it is plausible there would be some element of pain and 
discomfort with the recurrence of the hernia.  The Board 
finds that the disability picture more nearly approximates 
the criteria for a 10 percent rating for a right inguinal 
hernia.  The criteria for a 30 percent evaluation for this 
disability has not been demonstrated.


ORDER

Entitlement to service connection for disability of the 
thoracic spine or the lumbar spine is not established.  To 
this extent, the benefit sought on appeal is denied.


Entitlement to a rating of 10 percent, but not higher, for 
postoperative residuals of a right inguinal hernia is 
established.  To this extent, the benefit sought on appeal is 
granted, subject to the controlling regulations for the award 
of monetary benefits. 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

